Citation Nr: 1330347	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  04-25 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a nervous condition (now to include tremors), to include as secondary to service-connected acne vulgaris.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active military service from July 1961 to April 1963.

This matter is on appeal from an October 2002 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The matter was most Remanded in June 2012 for additional development.

The Veteran testified before the undersigned at a Travel Board hearing in January 2008.  A transcript is of record.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

There is a long and convoluted history to the present appeal that requires initial discussion.  Notably, in his initial claim for service connection, the Veteran stated he was seeking service connection for a nervous condition.  VA and the Board have interpreted the Veteran's contention that he was experiencing shaking of the hands as being a symptom of an acquired psychiatric disorder such as an anxiety disorder.  He had previously described shaking uncontrollably in high tension situations, and that he derived relief from Xanax, which is typically taken to treat the symptoms of anxiety.  

However, there are also indications that the Veteran's nervous problem was of an organic origin rather than psychological.  He argued in 2008 that the in-service exposure to heat and humidity that caused his service connected acne vulgaris and also damaged his neurological fibers.  He alternately contended that his acne disability had somehow damaged his neurological system.  Indeed, more recently, the Veteran, through his attorney, clearly argues that the cause of his tremors is a physical, neurological disorder.  See Statement received in June 2013.  She also refers to recent VA treatment records that indicate a complaint of tremors in the left arm, a diagnosis of left sided intentional tremor, and that the VA staff physician stated that the Veteran required neurology follow up for a "possible Parkinson-like" disorder.  However, while recommended, the record does not reflect that the Veteran underwent any further neurological examination.

Accordingly, and in order to properly incorporate the Veteran's contentions and medical evidence of record, the Board has re-characterized the issue on appeal as entitlement to service connection for a nervous condition (now to include tremors), to include as secondary to service-connected acne vulgaris.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim). 

Further, under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his contention that he has a service-related neurological disorder, as it is unclear whether the Veteran has any currently diagnosed neurological disorder and the record does not include an opinion as to whether any currently diagnosed neurological disorder is related to the Veteran's service or to his service-connected acne vulgaris.

Finally, as this matter is being returned for additional development, the Board finds that outstanding VA treatment records should be obtained.  A review of the Veteran's Virtual VA electronic claims file, shows that the most recent records are dated in December 2012.  Thus, the Veteran's outstanding VA treatment records, if extant, must be secured on remand.  See 38 C.F.R. § 3.159(c) (2), (c)(3) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA outpatient treatment records for the period since December 2012.  If such records do not exist or are otherwise not available after reasonable efforts, such circumstances shall be fully documented in the claims file.

2.  After obtaining the above records, the Veteran should be scheduled for a VA neurological disorders examination to determine the nature and etiology of any current neurological disorder.  All indicated studies should be performed, and the claims folder shall be made available to the examiner for review prior to the examination(s).  Based on the examination of the Veteran and a thorough review of the record, the examiner should provide the following information:

(a)  Diagnose any current neurological disorder.

(b)  Is it at least as likely as not (a 50 percent probability or greater) that any current neurological disorder had its onset in or is etiologically-related to either period of the Veteran's active duty service, to include exposure to extreme heat? 

(c)  Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's service-connected acne vulgaris caused or aggravated (permanently worsened) any diagnosed neurological disorder?  

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions and testimony, the lay statements of record, medical journal and informational articles, his service treatment records, and his VA and private medical records.  Reference should be made to the July 2011 VA treatment record which reflects a diagnosis of a "possible Parkinson's-like disorder" and his report of experiencing neurological symptoms including the severe shaking of the arms and hands and tremors related to his service-connected acne vulgaris and since his discharge from active service.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his attorney should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



